/Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5,7-11 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiertz et al (US 2009/0010210 A1) hereinafter as Hiertz in view of Liu et al (US 20130217428 A1) hereinafter as Liu.
Regarding claim(s) 1,15 and 18, Hiertz discloses an electronic device (See Fig(s). 1, electronic devices A-E), comprising: 
a node configured to communicatively couple to an antenna (See Fig(s). 1, each device A-E is also considered as a node having an antenna (inherently) within each device for wireless communications); and 
an interface circuit, communicatively coupled to the node, configured to communicate with a recipient electronic device (See Fig(s). 1, each device A-E has an interface circuit (inherently) to the device for communication with other devices (B-D)to transmit and receive frames as appropriate See Fig(s). 2-3.. a time diagram of a frame exchange between a station A and a station B), wherein the interface circuit is configured to:
 provide, to the node, a management frame, intended for at least the recipient electronic device (See Fig(s).  2-3, See ¶ 116-117, The dedicated management frames are a DRP Request sent by the sender of the planned transmission and a DRP Response send by the receiver of the planned transmission, See Fig(s). 4 block 406, See ¶  88, 
that comprises ….information corresponding to a power- save mode of the electronic device for communication with at least the recipient electronic device (See Fig(s). 4, …elements 400 more specifically 406 may be used to give further information about QoS requirements or…. Further elements 406 signal information regarding the power save mode of the stations.).
 Hiertz fails to disclose 
-wherein the temporal information indicates at least a start of a time interval when the electronic device is in a given instance of the power-save mode and the time interval is to be used for communication with at least the recipient electronic device.
Liu discloses 
-wherein the temporal information indicates at least a start of a time interval when the electronic device is in a given instance of the power-save mode and the time interval is to be used for communication with at least the recipient electronic device (See Fig(s).  1 nodes 102, 104, coupled to BS 110, See Fig(s).  3 block 312 for timer management See ¶  31-32, .. The base station 108 may provide the telecommunications devices 102, 104 with network management messages 122 for among other things, allocating network resources that comprise one or more communication bursts and for providing sleep mode indicators. In some instances, a sleep mode indicator ….that the telecommunications device 102, 104 should enter sleep mode. ….the sleep mode indicator may include temporal information …..again See ¶  31… The telecommunications device 102 may determine to enter sleep mode based at least in part on whether the interval of time (T) is greater than a threshold value. ) 
The temporal information corresponding to start/stop times for power save mode placing the telecommunications device into sleep mode during an interval of time in which there are no network resources allocated to the telecommunications device for the current communications block and thus saving battery life of the device.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Liu within Hiertz, so as extend user device usage without having to connect to physical power outlet by placing the telecommunications device into sleep mode during an interval of time in which there are no network resources allocated to the telecommunications device for the current communications block and thus saving battery life of the device.

Regarding claim(s) 2, 16, 19, Liu discloses wherein the time interval is included in a sequence of multiple time intervals that has a period between adjacent time intervals in the sequence of multiple time intervals (See ¶24,31, See Fig(s).  1,  the telecommunications device 102 may receive network resource allocations corresponding to one or communication bursts for a current communications block, and determine that for an interval of time, T, starting at time T1 and ending at time T2, there are no network resources allocated to the telecommunications device 102.).  Reasons for combining same as claim 1.
Regarding claim(s) 3, Liu discloses wherein the management frame comprises a duration of the time interval (See ¶  32, a sleep mode indicator may include temporal information such as a time at which the telecommunications device 102, 104 should enter sleep mode, and in some instances, may further include a sleep duration and/or a wake-up time. In some embodiments, the network management messages 122 may carry uplink-maps and downlink-maps).   Reasons for combining same as claim 1.
Regarding claim(s) 4, Hiertz discloses wherein the management frame is compatible with an Institute of Electrical and Electronics Engineers (IEEE) 802.11 communication protocol (See ¶  2, 8,11-12); and wherein the management frame comprises channel information for the time interval and the channel information comprises operating classes and channels in the operating classes (See ¶  57, The beacon may comprise information regarding the frequency or code channel of the planned transmission.).  
Regarding claim(s) 5, 17, Liu discloses wherein the management frame comprises channel information for the time interval and, when a channel for the time interval comprises a first value, the power-save mode comprises transitioning the electronic device into a lower-power- consumption mode during the time interval (See ¶  31, . The telecommunications device 102 may determine to enter sleep mode based at least in part on whether the interval of time (T) is greater than a threshold value. While in sleep mode, the telecommunications device cannot receive communications from, or provide communications to, the base station 108.).   Reasons for combining same as claim 1.
Regarding claim(s) 7, Hiertz discloses wherein the management frame comprises one or more of: a beacon, a probe-response frame, or an association-response frame (See ¶  2-3, See Fig(s).  2, block 21-22 with beacons…See Fig(s).  4, block 41 enhanced beacon frame See ¶  77).  
Regarding claim(s) 8, Hiertz discloses wherein the management frame comprises channel information for the time interval, and the management frame specifies a number of beacon intervals (See Fig(s). 4 block 41, See ¶  84)  2or a time duration over which a sequence of multiple time intervals comprising the time interval and the channel information are valid.  
Regarding claim(s) 9, Hiertz discloses wherein the management frame is associated with a band of frequencies; and wherein the management frame comprises slotted-operation information for the band of frequencies and a second band of frequencies. ( See Fig(s).  71a See ¶  86… A slotted superframe is illustrated in more detail in FIG. 7a. One or several bits of the bitmap 72 indicate for each time slot of the superframe 60, whether this time slot 73 is reserved or not.)

Regarding claim(s) 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiertz et al (US 2009/0010210 A1) hereinafter as Hiertz in view of Liu et al (US 20130217428 A1) hereinafter as Liu, further in view of Gauvreau et al (USP 9,271,291 B2) hereinafter as Gaureavu.
Gaureavu discloses  wherein the management frame comprises synchronization information associated with the electronic device and a synchronization rank of the electronic device (See Fig(s). 8, See ¶ 170, a supplementary channel increases system capacity, addresses potential bottlenecks and reduces transmission latency. The unit provides specified management frames with higher priority to provide synchronization timing information for the allocated supplementary channel).  
Synchronization frames provide proper alignment and assurance of frames being received in orderly fashion without loss and/or delay to the receiver.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Gaureavu within Hiertz, so as to enhance overall network performance by providing synchronization frames for proper alignment and assurance of frames being received in orderly fashion without loss and/or delay to the receiver.

Regarding claim(s) 11, Hiertz discloses wherein the management frame comprises slotted-operation information corresponding to one or more instances of the power-save mode of the electronic device for a sequence of multiple time intervals comprising the time interval associated with the recipient electronic device, and the slotted-operation information is different in different bands of frequencies ( See Fig(s).  71a See ¶  86… A slotted superframe is illustrated in more detail in FIG. 7a. One or several bits of the bitmap 72 indicate for each time slot of the superframe 60, whether this time slot 73 is reserved or not.)
Regarding claim(s) 13, Hiertz discloses wherein the management frame is compatible with an Institute of Electrical and Electronics Engineers (IEEE) 802.11 communication protocol (See ¶  2, 8,11-12….See ¶ 7-11, See Fig(s). 1, stations A and C provide a method of distributive reservation of a medium in a radio network, especially in a WLAN according to the IEEE 802.11 standard.).).  
Regarding claim(s) 14, Hiertz discloses wherein the electronic device comprises one of: an infrastructure access point, or a software access point (See Fig(s). 1 Station A my serve as infrastructure access point or master device).

Allowable Subject Matter
Claims 6, 12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th ~8 ~5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RAJ JAIN/Primary Examiner, Art Unit 2411